ORDER

PER CURIAM.
Kim Davison (Davison) was formerly employed by T.R. Hughes as a co-director of sales and marketing. She sued T.R. Hughes for breach of their employment contract when the real estate company did not pay to her commissions on sales for which real estate contracts had been signed but were closed after her termination from the company. After a bench trial, the trial court found that T.R. Hughes did not breach the employment contract. Davison appeals.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).